 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00162-GEB
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           [PROPOSED] FINDINGS AND ORDER
14   DAVE PERKINS,                                      DATE: October 25, 2019
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. Garland E. Burrell, Jr.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on October 25, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 November 15, and to exclude time between October 25, 2019, and November 15, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes police reports, photographs, video recordings, and audio recordings. All of this

26          discovery has been either produced directly to counsel and/or made available for inspection and

27          copying.

28                 b)      Counsel for defendant desires additional time to consult with her client, review


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        the charges, review discovery, discuss potential resolutions, and otherwise prepare for trial.

 2               c)      Counsel for defendant believes that failure to grant the above-requested

 3        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 4        into account the exercise of due diligence.

 5               d)      The government does not object to the continuance.

 6               e)      Based on the above-stated findings, the ends of justice served by continuing the

 7        case as requested outweigh the interest of the public and the defendant in a trial within the

 8        original date prescribed by the Speedy Trial Act.

 9               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10        et seq., within which trial must commence, the time period of October 25, 2019 to November 15,

11        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

12        because it results from a continuance granted by the Court at defendant’s request on the basis of

13        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

14        of the public and the defendant in a speedy trial.

15        //

16        //

17        //

18        //

19        //

20        //

21        //

22        //

23        //

24        //

25        //

26        //

27        //

28        //

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: October 23, 2019                                 MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ MICHAEL W. REDDING
 9                                                           MICHAEL W. REDDING
                                                             Assistant United States Attorney
10

11
     Dated: October 23, 2019                                 /s/ Linda Allison
12                                                           Linda Allison
13                                                           Counsel for Defendant
                                                             DAVE PERKINS
14

15

16
                                           FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED.
18
            Dated: October 24, 2019
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
